Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In replay to applicant communication filed on 10/15/2020, claims 1, 9, 17 have been amended. 
Claims 3, 4, 5, 11, 13, 19, 21 have been canceled. 
Claims 1, 2, 6-10, 12, 14-18, 20, 22-24 are pending.
Response to Arguments
5.	Applicant’s arguments, see (pages 1-2 on the remarks), filed 10/15/2020 with respect to the rejection(s) of claim(s) 1,2, 6-10, 12, 14-18, 20, 22-24  under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Allowable Subject Matter 
6.	Claims 1, 2, 6-10, 12, 14-18, 20, 22-24 are allowed.  The following is an examiner’s statement of reasons for allowance. Regarding independent claims 1, 9 and 17: the closest prior arts to the claimed features of the invention found by examiner are Michael Alton (US 20170149812), Ilias Kotinas (US 20180255084), and Daniel Weber (US 7363656).

	Alton is directed to identifying unusual or anomalous activity in networks by utilizing latent factor models on network data (such as NetFlow, SFlow. JFlow, DNS records, packet capture data, etc.), heuristics, and user feedback. The technology allows analysts to sift through previously unmanageable volumes of data to identify specific connections and patterns of network traffic that are of interest.
Kotinas is directed to method of detecting threats in a network. The method can include obtaining, by a network security monitor, a plurality of records for a plurality of entities that access a network. The plurality of records can include attributes associated with the plurality of entities. The network security 
Weber is directed to connectivity graphs and k-neighborhood graphs. Initially, with a connectivity graph, each vertex of the connectivity graphs represents a host and an edge between vertices denotes a one-hop connectivity between corresponding hosts.
However the cited arts alone or in combination fail to teach wherein the weighted directed graph has a plurality of nodes and has an edge between two of the plurality of nodes, and wherein the edge has at least three weights represented as a vector, wherein the weights include a number of connections between the two of the plurality of nodes, an average number of bytes per packet sent between the two of the plurality of nodes, and a number of ports scanned. Therefore, independent claims 1, 9 and 17 are allowed. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/Kevin Bechtel/             Primary Examiner, Art Unit 2491